                                                           1 i:14.7.      016-R.T
  Case 3:17-cv-02662-G Document
  Case 3:21-cv-01542-S-BK Document  Filed
                                136-6   Filed 07/09/21rage
                                          02/01/18      Page   1 ofnib.;
                                                                     7 PageID 73
                                                          ORTHERN DI TRICT OF TEXAS
                                                                       N
                                                                                   FILED
                        IN THE UNITED STATES DISTRICT OURT
                        FOR THE NORTHERN DISTRICT OF ERAS                        FEB i 2018
                                  DALLAS DIVISION
                                                                         CLERK,U.S. DISTRICT 2URT
VERRAGIO,LTD.,                                                           BY
                                                                                      Deputy

                Plaintiff,                            Civil Action No. 3:17-cv-02662-G
v.


VALERIA FINE JEWELRY,

                Defendant.


                 DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW Valeria Fine Jewelry (hereinafter referred to as "Defendant" or

"Valeria"), Defendant in the above-entitled and numbered action, and for its Answer to

Plaintiff's Complaint would respectfully show unto the Court as follows:

                             Subject Matter Jurisdiction and Venue

     1. Valeria admits the allegations of material fact contained in Paragraph 1 ofthe Complaint.

     2. For answer to Paragraph 2, Valeria does not dispute that the Northern District of Texas

        has jurisdiction over this lawsuit based upon the allegations in this case. Defendant

        denies that "the infringing products" were distributed or offered for distribution in the

        Northern District of Texas.

                                Parties and Personal Jurisdiction

     3. Valeria is without knowledge or information sufficient to enable it to admit or deny the

        allegations of material fact contained in paragraph 3 ofthe Complaint.

     4. Valeria admits the allegations of material fact contained in Paragraph 4 ofthe Complaint.

     5. Valeria admits the allegations of material fact contained in Paragraph 5 ofthe Complaint.
Case  3:17-cv-02662-G Document
 Case3:21-cv-01542-S-BK        136-6Filed
                        Document          02/01/18
                                       Filed 07/09/21Page
                                                       Page     of 7PagelD
                                                          2 of2 7          118
                                                                      PageID 74


                                 The Business of Verragio

 6. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 6 ofthe Complaint.

 7. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 7 ofthe Complaint.

 8. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 8 ofthe Complaint.

 9. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 9 ofthe Complaint.

 10. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 10 ofthe Complaint.

 1 1. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 11 ofthe Complaint.

 12. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 12 ofthe Complaint.

 13. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 13 ofthe Complaint.

 14. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 14 ofthe Complaint.

 15. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 15 ofthe Complaint.

 16. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 16 ofthe Complaint.
Case  3:17-cv-02662-G Document
 Case3:21-cv-01542-S-BK        136-6Filed
                        Document          02/01/18
                                       Filed 07/09/21Page 3 of3 7
                                                       Page     of 7PagelD 119
                                                                      PageID 75


17. Valeria is without knowledge or information sufficient to enable it to admit or deny the

   allegations of material fact contained in paragraph 17 ofthe Complaint.

18. Valeria is without knowledge or information sufficient to enable it to admit or deny the

   allegations of material fact contained in paragraph 18 ofthe Complaint.

19. Valeria is without knowledge or information sufficient to enable it to admit or deny the

   allegations of material fact contained in paragraph 19 ofthe Complaint.

20. Valeria is without knowledge or information sufficient to enable it to admit or deny the

   allegations of material fact contained in paragraph 20 ofthe Complaint.

21. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 21 ofthe Complaint.

22. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 22 ofthe Complaint.

23. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 23 ofthe Complaint.

24. Valeria is without knowledge or information sufficient to enable it to admit or deny the

    allegations of material fact contained in paragraph 24 ofthe Complaint.

25. Valeria admits the allegations of material fact contained in paragraph 25 ofthe

    Complaint.

                               The Business of Defendant

26. Valeria denies the allegations contained in paragraph 26 ofthe Complaint.

27. Valeria denies the allegations contained in paragraph 27 ofthe Complaint.

28. Valeria denies the allegations contained in paragraph 28 ofthe Complaint.

29. Valeria admits the allegations contained in paragraph 29 ofthe Complaint.
Case  3:17-cv-02662-G Document
 Case3:21-cv-01542-S-BK        136-6Filed
                        Document          02/01/18
                                       Filed 07/09/21Page 4 of
                                                       Page  47of 7PagelD 120
                                                                     PageID 76


30. Valeria admits the allegations contained in paragraph 30 of the Complaint.

31. Valeria admits the allegations contained in paragraph 31 ofthe Complaint.

32. Valeria denies the allegations contained in paragraph 32 ofthe Complaint.

33. Valeria denies the allegations contained in paragraph 33 ofthe Complaint.

34. Valeria denies the allegations contained in paragraph 34 ofthe Complaint.

35. Valeria denies the allegations contained in paragraph 35 ofthe Complaint.

36. Valeria denies the allegations contained in paragraph 36 ofthe Complaint.

37. Valeria denies the allegations contained in paragraph 37 ofthe Complaint.

38. Valeria denies the allegations contained in paragraph 38 ofthe Complaint.

                                 First Cause of Action

39. Valeria denies the allegations contained in paragraph 39 ofthe Complaint.

40. Valeria denies the allegations contained in paragraph 40 ofthe Complaint.

41. Valeria denies the allegations contained in paragraph 41 ofthe Complaint.

42. Valeria denies the allegations contained in paragraph 42 of the Complaint.

43. Valeria denies the allegations contained in paragraph 43 ofthe Complaint.

                                Second Cause of Action

44. Valeria denies the allegations contained in paragraph 44 ofthe Complaint.

45. Valeria denies the allegations contained in paragraph 45 of the Complaint.

46. Valeria denies the allegations contained in paragraph 46 ofthe Complaint.

47. Valeria denies the allegations contained in paragraph 47 ofthe Complaint.

48. Valeria denies the allegations contained in paragraph 48 ofthe Complaint.

49. Valeria denies the allegations contained in paragraph 49 ofthe Complaint.

50. Valeria denies the allegations contained in paragraph 50 of the Complaint.
      3:17-cv-02662-G Document
 Case3:21-cv-01542-S-BK
Case                           136-6Filed
                        Document          02/01/18
                                       Filed 07/09/21Page 5 of5 7
                                                       Page     of 7PagelD 121
                                                                      PageID 77


51. Valeria denies the allegations contained in paragraph 51 ofthe Complaint.

52. Valeria denies the allegations contained in paragraph 52 ofthe Complaint.

53. Valeria denies the allegations contained in paragraph 53 ofthe Complaint.

                                   Third Cause of Action

54. Valeria denies the allegations contained in paragraph 54 ofthe Complaint.

55. Valeria denies the allegations contained in paragraph 55 ofthe Complaint.

56. Valeria denies the allegations contained in paragraph 56 ofthe Complaint.

57. Valeria denies the allegations contained in paragraph 57 ofthe Complaint.

58. Valeria denies the allegations contained in paragraph 58 ofthe Complaint.

59. Valeria denies the allegations contained in paragraph 59 ofthe Complaint.

60. Valeria denies the allegations contained in paragraph 60 ofthe Complaint.

61. Valeria denies the allegations contained in paragraph 61 ofthe Complaint.

62. Valeria denies the allegations contained in paragraph 62 ofthe Complaint.

63. Valeria denies the allegations contained in paragraph 63 ofthe Complaint.

64. Valeria denies the allegations contained in paragraph 64 of the Complaint.

65. Valeria denies the allegations contained in paragraph 65 ofthe Complaint.

66. Valeria does not object to a jury trial on all viable issues.

67. Valeria denies that Plaintiff is entitled to any ofthe relief for which he seeks recovery.

68. To the extent not expressly admitted herein, Valeria denies each and every one ofthe

    allegations contained in the Complaint and denies that Plaintiff is entitled to any ofthe

    relief to which he prays.

                                    Affirmative Defenses
   Case3:21-cv-01542-S-BK
  Case  3:17-cv-02662-G Document 136-6Filed
                          Document          02/01/18
                                         Filed 07/09/21Page 6 of
                                                         Page  67of 7PagelD 122
                                                                       PageID 78


   69. Valeria denies that any oftheir acts constitute Copyright Infringement under 17 U.S.C. §

       101 et seq.

   70. Valeria denies that any oftheir acts constitute Trademark Infringement under 15 U.S.C. §

       1114(1).

   71. Valeria denies that any oftheir acts constitute Trademark Infringement and False

       Designation of Origin under 15 U.S.C. § 1125(a).

WHEREFORE,PREMISES CONSIDERED,Defendant prays that Plaintiff take nothing by this

action and that Defendant be dismissed with its costs, and for such other relief, both general and

specific, at law or in equity, to which Defendant may be justly entitled.



                                                             Respectfully Submitted,



                                                             Lucas Horton,Pro Se
                                                             Valeria Fine Jewelry
                                                             4834 Vicksburg St.
                                                             Dallas, TX 75207
                                                             Voice:(214)909 3341
                                        Case 3:21-cv-01542-S-BK Document 6-6 Filed 07/09/21                             Page 7 of 7 PageID 79




                       ii' - s      fLI                                                      A.)

                                                                                                                                              U.S„ POSTAGE
                                                                             r FEB —                                                             PAID
                                                                                     I 2018                                                   RICHARDSON, TX
                                                                                                                                                75080
                                                                                                                                              JAN 30, 18
                                                                                                              UM TED STATES                      A MOUNT
                                                                                                              rosmcsmacr.

                             PLACE STICKER AT TOP OF ENVELOPE TO THE MCHT
                                                                         CLERK U S. OiSrRICT CURT
                                 OF THE RETURN ADDRESS,FOLD AT DOTTED LINE
                                                                                  !lisTFIICT OF TEXAS               1000
                                                                                                                                    75242
                                                                                                                                                $6.91
                                                                                                                                               R2304W119726-05
                                                                                                                                   ...
                                 CERTIFIED MAILS
                                                                                      UclOC // k--\ 0\
                                  I I P II I I I I
                         7017 2680 0000 8520 6628
                                                                                   1 1 00
                                                                                    p ic,c) 13<
                                                                                                   CA4,e!cc
Case 3:17-cv-02662-G




                                                                                                              --              —'
                                                                                                                                              jh1JjJjsllJJjJJIJJ' in
                                                                                   752421:2200 COO1             iiihn H&J/ 1111111, 1j1111111J
